Citation Nr: 1736862	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep problems.

2. Entitlement to an increased disability rating for low back disability, currently rated as 20 percent disabling.

3. Entitlement to an increased disability rating for left knee disability, currently rated as 10 percent disabling.

4. Entitlement to an increased disability rating for right knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

Records reflect that the Veteran had a period of active service from February 1981 to February 1985, but that service period has not been verified. He had a period of active service from April 1991 to July 1994 that has been verified.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In a September 2010 rating decision, the RO continued disability ratings of 20 percent for low back disability, 10 percent for left knee disability, and 10 percent for right knee disability. In a July 2011 rating decision, the RO denied service connection for sleep problems.

In May 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In December 2014, the Board remanded to the RO, for additional action, the issues of service connection for sleep problems and increased ratings for disabilities of the low back and left and right knees.

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for sleep problems and increased ratings for disabilities of the low back and left and right knees. Therefore those issues are again REMANDED to the Agency of Original Jurisdiction (in this cases the RO). VA will notify the appellant if further action is required.


REMAND

Additional development is needed regarding the Veteran's claims for service connection for sleep problems and increased ratings for disabilities of the low back and left and right knees.

The Veteran contends that he has sleep problems that began during his 1980s period of active service or his 1990s period of active service. In the alternative, he contends that one or more of his service-connected disabilities, including back and knee disabilities which produce pain, proximately caused or have aggravated his sleep problems.

In an April 2016 VA medical examination the Veteran stated that he had a long history of sleep issues dating back to active service, possibly beginning during his service in the early 1980s and worsening after back injury in service in the 1990s. Records reflect that the Veteran had a period of active service from February 1981 to February 1985, but that service period has not been verified. The claims file contains medical treatment and examination records from his verified period of active service from April 1991 to July 1994, but does not contain medical records from the 1981 to 1985 period. The Board is remanding the issue to obtain the DD Form 214 or other service department verification of his 1981 to 1985 service period, and to obtain the medical records from that service period.

In the December 2014 remand the Board called for a VA examination with file review and opinions regarding the likely etiology of the Veteran's sleep problems. While an examination was performed in April 2016, if the medical records from the 1980s service period are obtained, it will be necessary to arrange a new record review and opinion based on consideration of the expanded file.

In the December 2014 remand the Board called for a VA examination to reassess the severity of Veteran's disabilities of the back and knees. An examination was performed in May 2016. However, subsequently, in July 2016, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), emphasized that VA regulations at 38 C.F.R. § 4.59 indicate that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. The report of the May 2016 examination addressed the ranges of motion of the thoracolumbar spine to the left and to the right, and the ranges of motion of both knees. The examination report did not, however, address in the spine or the knees the active and passive ranges of motion, nor the motion in weight-bearing and non-weight bearing. Therefore the Board is remanding the back and knee rating issues for a new VA examination to include those considerations.

Accordingly, the case is REMANDED for the following action:

1. Request and obtain from the appropriate defense department or service department office the DD Form 214 or other service department verification of the dates of the Veteran's reported period of active service from February 1981 to February 1985.

2. Request and obtain from the appropriate defense department or service department office the service medical (treatment and examination) records for the Veteran's period of active service from February 1981 to February 1985.



	(CONTINUED ON NEXT PAGE)


3. If service medical records for the Veteran's 1981 to 1985 period of active service are obtained, provide his claims file again to the VA physician who examined him in April 2016, for new review and opinion regarding the etiology of the Veteran's current sleep disorder, including sleep apnea. If that physician is not available, provide the file to another appropriate VA clinician to review.

Ask the reviewing clinician to review the expanded record and provide opinions addressing the following questions: 

(a) Is it at least as likely as not that the Veteran's current sleep apnea or other current sleep disorder had onset during his 1981 to 1985 period of active service or his 1991 to 1994 period of active service, or is otherwise related to either service period?

(b) Is it at least as likely as not that a service-connected disability caused or permanently aggravated the Veteran's current sleep apnea or other current sleep disorder?

Ask the reviewer to discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3. Schedule the Veteran for a VA examination to obtain detailed findings as to the current manifestations and effects of his disabilities of the low back and left and right knees. Provide the Veteran's claims file to the examiner for review. Ask the examiner to examine the Veteran and report the current manifestations and effects of each of those disabilities.

Ask the examiner to report for the thoracolumbar spine the ranges of motion, including motions to both sides, the active and passive ranges, and the ranges with and without weight-bearing. Ask the examiner to report for each knee the ranges of motion, the active and passive ranges, and the ranges with and without weight-bearing. 

Ask the examiner to state, for the thoracolumbar spine and left and right knees, whether the spine area or knee has pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. Ask the examiner, if there is evidence of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to express those factors in terms of additional loss of range of motion, if feasible. Ask the examiner to describe for the Veteran's disabilities of the low back and left and right knees the effects of each disability on his capacity for occupational tasks and daily activities.

4. Then review the expanded record and review the remanded claims. If any of those claims is not granted to the Veteran's satisfaction, send a supplemental statement of the case (SSOC) to the Veteran and his representative. Give the Veteran and his representative an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




